
	

113 HRES 317 IH: Celebrating the upcoming 2015 Special Olympics World Games in Los Angeles, California.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 317
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Ms. Hahn (for
			 herself, Mr. Kennedy,
			 Mr. Hoyer,
			 Ms. Brownley of California,
			 Mrs. Napolitano,
			 Ms. Roybal-Allard,
			 Ms. Linda T. Sánchez of California,
			 Mr. Cárdenas,
			 Mr. Lowenthal,
			 Mr. McCarthy of California,
			 Mr. McKeon,
			 Mr. Royce,
			 Ms. Waters,
			 Ms. Chu, Mr. Sherman, Mr.
			 Waxman, Ms. Bass,
			 Mrs. Negrete McLeod,
			 Mr. Becerra, and
			 Mr. Schiff) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Celebrating the upcoming 2015 Special
		  Olympics World Games in Los Angeles, California.
	
	
		Whereas the Special Olympics is the largest sports
			 organization for adults and children with intellectual disabilities in the
			 world;
		Whereas the Special Olympics changes attitudes and
			 enhances the lives of millions of persons with disabilities;
		Whereas the Special Olympics World Games, occurring every
			 2 years, is one of the largest sports and humanitarian events in the
			 world;
		Whereas the 2015 World Games will be held in the United
			 States for the first time since 1999;
		Whereas the City of Los Angeles, as the second largest
			 urban area in the United States and a sports capital of the world, is
			 exceptionally suited to host the World Games;
		Whereas the 2015 World Games is predicted to draw over
			 7,000 athletes, 3,000 coaches, 30,000 volunteers, and 500,000 spectators from
			 across the globe; and
		Whereas the 2015 World Games in Los Angeles, California,
			 will inspire and educate its participants, spectators, and a global audience:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of the Special
			 Olympics World Games to the millions of people with intellectual disabilities
			 and their loved ones;
			(2)supports the
			 efforts of the coaches, educators, volunteers, leaders, and staff who make the
			 Games possible; and
			(3)celebrates the
			 return of the World Games to the United States and the City of Los
			 Angeles.
			
